Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Larsen (US 3884174). Larson discloses the claimed watercraft with a support platform configured to support at least one passenger (the hull 148 and transom 15), a propulsion mechanism 13, and a vibration isolating mount flexibly coupling the propulsion mechanism to the support platform, the vibration isolating mount (note the Title; 11) configured to prevent direct contact between a component rigidly coupled to the support platform and component rigidly coupled to the propulsion mechanism to inhibit direct translation of vibration from the propulsion mechanism to the support platform. With respect to claims 2-4, 6, note Larsen, disc-like rubber envelope 91. With respect to claims 5, 7, note Larsen, elements 95. With respect to claims 14-15, Larsen discloses a boat and boats inherently are capable of carrying a plurality of passengers. With respect to claim 16, note Larsen, transom 15.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US 3884174) in view of Smith (US 4768983). Larson does not disclose a personal watercraft. Smith teaches a personal watercraft (column 1, lines 45-50). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Larson as personal watercraft for low cost as taught by Finley. The combination combines known features to achieve predictable results.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US 3884174) in view of Wilkie US 2370508). Larson does not specifically disclose an closed hull watercraft. Wilkie teaches a closed hull watercraft  (Figure 1) with outboard motor 33. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Larson as a closed hull watercraft for user comfort in all weather conditions as taught by Wilkie. The combination combines known features to achieve predictable results.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US 3884174) in view of Finley US 6073568). Larson does not specifically disclose an open hull watercraft. Finley teaches an open hull watercraft with outboard motor. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Larson as an open hull watercraft for low cost as taught by Finley. The combination combines known features to achieve predictable results.
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peterson shows a watercraft.
The use of the term Jet Ski, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 contains the trademark/trade name Jet Ski.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe personal watercraft and, accordingly, the identification/description is indefinite.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the open boat, the closed boat or the personal watercraft as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678. The examiner can normally be reached Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/Primary Examiner, Art Unit 3617